


--------------------------------------------------------------------------------

NEITHER THIS PROMISSORY NOTE NOR THE SHARES OF BORROWER'S COMMON STOCK
(COLLECTIVELY REFERRED TO HEREIN AS THE "SECURITIES") WHICH WILL BE ISSUED UPON
EXECUTION OF THIS NOTE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
(THE "ACT") OR ANY OTHER STATUTE, RULE OR REGULATION. THE SECURITIES ARE BEING
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRRED, ASSIGNED OR
OTHERWISE DISPOSED OF UNDER THE ACT WITH RESPECT TO THE SECURITIES OR AN OPINION
OF THE ISSUER'S COUNSEL TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER
THE ACT. ACCORDINGLY, THE HOLDER OF THE SECURITIES SHOULD BE AWARE THAT SUCH
HOLDER WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THE INVESTMENT IN THE
SECURITIES FOR AN INDEFINITE PERIOD OF TIME.
 
CONVERTIBLE PROMISSORY NOTE
 
Amount:  $100,000 Date: July 6, 2017


THE PROPER DOCUMENTARY STAMP TAX, IF REQUIRED, HAS BEEN OR WILL BE PAID ON THIS
CONVERTIBLE PROMISSORY NOTE BY BORROWER.


A $100,000 CONVERTIBLE PROMISSORY NOTE ISSUED PURUSANT TO THIS AGREEMENT.


FOR VALUE RECEIVED, the undersigned, Alliance Financial Network, Inc., a
Colorado Corporation organized under the laws of the state of Colorado, whose
mailing address is 11100 E. Cimmarron Drive, Englewood, CO 80111 (the
"Borrower"), promises to pay to the order of G & L Enterprises its successors
and/or assigns (said parties and any subsequent holders hereinafter being
collectively called "Lender") at 5445 South Highland Drive, Salt Lake City, UT
84117 (or at such other place as the Holder hereof may designate) the principal
sum (the "Principal") of $100,000.00 USD One Hundred Thousand and No/100
Dollars, plus interest (the "Interest") at the rate set forth below on the
Principal balance from time to time remaining unpaid (the "Convertible
Promissory Note or Note").


1.
Interest.  Interest on the outstanding Principal balance shall accrue as
follows:



   (a)                                               So long as no Event of
Default (as such term is hereinafter defined) has occurred, Interest shall
accrue at the annualized rate of twelve percent (12 %) (the "Interest Rate").


(b)
Upon the occurrence of an Event of Default (as such term is hereinafter defined)
the Interest Rate shall be annualized Sixteen Percent (16%) (the "Default
Rate").



(c)
Notwithstanding the foregoing, neither the Interest Rate nor the Default Rate
shall at any time exceed the maximum rate of interest permitted by applicable
law in effect from time to time. In the event that the Interest Rate or the
Default Rate exceeds the maximum percentage permissible by applicable law in
effect from time to time during any period while the sums due hereunder remain
unpaid, only the maximum percentage permissible shall then be charged but,
thereafter, in any interest period or periods during which the Rate and the
Default Rate shall be increased so that the Lender, its successors or assigns,
may collect interest in such amount as may have been charged pursuant to the
terms of this Note, but which was not charged because of the limitation imposed
by law.

1

--------------------------------------------------------------------------------



(d)
If the calculation of interest or the imposition of a change in the rate of
interest upon the occurrence of an Event of Default (as such term is hereinafter
defined) or the payment of any fees or other charges which are construed to be
interest under applicable law in effect from time to time result in an effective
rate of interest higher than permitted to be paid under applicable law in effect
from time to time, then same shall be reduced by a sum sufficient to result in
an effective rate of interest no greater than the maximum effective rate of
interest permitted to be paid under applicable law in effect from time to time.
Upon maturity of this Note, whether by acceleration or in due course, Interest
shall be recalculated over the actual life of the loan based upon amounts
outstanding, and if the total amount of Interest thereto for paid exceeds the
amount permitted to be paid under applicable law in effect from time to time,
the excess shall be credited to Principal, or if such excess exceeds the
Principal amount due hereunder, refunded to the Borrower.



(e)
All payments of Principal and Interest due hereunder shall be made in lawful
money of the United States of America without set-off, deduction or
counterclaim.



2.
Term and Due Date. The term of the Convertible Promissory Note shall be for a
period of three hundred sixty (360) calendar days with the entire unpaid
Principal and all accrued and unpaid Interest due and payable on or before such
date three hundred sixty (360 days) or the first business day after, from the
latter of the date of execution of the Note or receipt of funds (the "Due
Date"). This shall include the principal amount as determined in the preamble,
plus all accrued and unpaid Interest.



3.
Payments. Any and all payments hereunder shall first be applied to costs
pursuant of collection, then to Interest and the remainder to Principal, due and
payable on or before the Due Date.



4.
Prepayment Provisions. Principal may be prepaid in whole or in part at any time
without premium or penalty.



5.
Conversion Rights.



(a)
The Lender shall have conversion rights (the "Conversion Rights") as follows:



(1)
The Principal and all accrued Interest due under this Convertible Promissory
Note shall be convertible, in whole, at the option of the Lender, as follows:
(i) at any time after the Due Date (the "Conversion Date") in exchange for one
and a quarter percent (1.25%) of the Company's total Equity as of the Conversion
Date; or, (ii) following the occurrence of a material event such as a merger
with a publicly trading Company, or IPO.

(2)
In the event Lender elects to exercise such Conversion Rights, such Conversion
Rights shall be effected by written notice (the "Conversion Notice") to
Borrower. No later than five (5) days following receipt by Borrower of the
Conversion Notice, Borrower shall deliver a certificate representing the
Conversion Shares to Lender. Upon receipt of the Conversion Ownership Interest,
Lender shall mark this Convertible Promissory Note paid in full and return same
to Borrower.



(b)
The number and kind of ownership interest purchasable or exchanged upon exercise
of the Conversion Rights shall be subject to adjustment from time to time upon
the happening of certain events as follows:



(1)
Reclassification, Consolidation or Merger. In case of any reclassification or
change of outstanding ownership interest which are issuable upon exercise of the
Conversion Rights or in case of any consolidation or merger of Borrower with or
into another limited liability company, limited liability partnership or
corporation (other than a merger with another limited liability company in which
Borrower is the surviving limited liability company and which does not result in
any reclassification or change in the ownership interest, or as a result of a
subdivision or combination of outstanding ownership interest issuable upon the
exercise of the Conversion Rights or an increase or decrease in the number of
such ownership interest outstanding), or in case of any sale or transfer to
another limited liability partnership, limited liability company or corporation
of the property of Borrower as an entirety or substantially as an entirety, the
Conversion Rights available to the Holder of this Convertible Promissory Note
shall be upon terms not less favorable to the Holder than those set forth in
this Convertible Note, and Holder shall be entitled to receive, upon exercise of
such Conversion Rights, in lieu of the Conversion Ownership Interest, the kind
and amount of such ownership interest, money or property receivable upon such
reclassification, change, consolidation, merger, sale or transfer issuable to
the Holder of the Conversion Ownership Interest upon exercise of the Conversion
Rights had such exercise occurred immediately prior to such reclassification,
change, consolidation, merger, sale or transfer. The foregoing adjustment
provisions shall similarly apply to successive reclassification, changes,
consolidations, mergers, sale and transfers.



2

--------------------------------------------------------------------------------

(2)
Subdivision or Combination. If Borrower, at any time while this Convertible
Promissory Note remains unpaid, shall subdivide or combine its outstanding
ownership interest which is issuable upon execution of this Note and will be
tendered upon exercise of the Conversion Rights, the amount of ownership
interest to be received upon exercise of such Conversion Rights shall be
proportionately reduced in the case of a subdivision of such ownership interest.
as of the effective date of such subdivision, or, if Borrower shall take a
record of holders of such ownership interest for the purposes of so subdividing,
as of such record date, whichever is earlier, or shall be proportionately
increased, in the case of a combination of such ownership interest, as of the
effective date of such combination, or, if Borrower shall take a record of
holders of such ownership for the purpose of such combination, as of such record
date, whichever is earlier.



(3)
Other Dividends and Distributions. If Borrower at any time while this
Convertible Promissory Note remains unpaid shall make a distribution of any of
its assets to the holders of its ownership interest as a dividend or
distribution in liquidation or by way of return of capital or as any other
dividend or distribution, the Holder of this Convertible Promissory Note shall,
upon exercise of the Conversion Rights, be entitled to receive, in addition to
the Conversion Ownership Interest then obtainable, and without payment of any
additional consideration therefor, a sum equal to the amount of such assets as
would have been payable to such Holder of record of such Conversion Ownership
Interest on the record date for such distribution, or if no such record is
taken, as of the date of such distribution, an appropriate provision therefore
shall be made a part of any such distribution.



6.
Place of Payment. All payments due hereunder shall be made by Borrower to Lender
at the address set forth above, or at such other place as Lender may from time
to time designate in writing.



7.
Events of Default. The following events (collectively, the "Events of Default")
shall cause a default hereunder:



(a)
If any payment of Principal, Interest or other sum due Lender hereunder is not
paid as

and when due.


(b)
If Borrower becomes bankrupt, insolvent or if any bankruptcy (voluntary or
involuntary) or insolvency proceedings (as said terms "insolvent" and
"insolvency proceedings" are defined in the Uniform Commercial Code) are
instituted or made by or against Borrower, or if application is made for the
appointment for a receiver for the Borrower or for any of the assets of any
Borrower, or an assignment is made for the benefit of the Borrower's creditors.



8.
Remedies. Upon the occurrence of an Event of Default, Lender may declare the
entire unpaid Principal balance of this Note, together with accrued Interest, to
be immediately due and payable without notice or demand if payment default is
not cured by the Borrower within thirty (30) days of said Default.



9.
Collection Expenses. Upon the occurrence of an Event of Default, Lender shall be
entitled to recover from the Borrower all the Lender's costs of collection,
including the Lender's attorneys' fees, paralegals' fees and legal assistants'
fees (whether incurred in connection with any judicial, bankruptcy,
reorganization, administrative, appeals or other proceedings and whether such
fees or expenses arise before proceedings are commenced or after entry of any
judgment), and all other costs or expenses incurred in connection therewith.

10.
Late Charges. A late charge of two percent (2%) of the amount of any past due
payment required hereunder shall be imposed on each and every payment not
received by the Lender when it is due. The late charge is not a penalty, but
liquidated damages to defray administrative and related expenses due to such
late payment. The late charge shall be immediately due and payable and shall be
paid by the Borrower to the Lender without notice or demand. This provision for
a late charge is not and shall not be deemed a grace period, and Lender has no
obligation to accept a late payment. Further, the acceptance of a late payment
shall not constitute a waiver of any default then existing or thereafter arising
in this Convertible Promissory Note.



11.
Waivers. The Borrower and any endorsers, sureties, guarantors, and all others
who are, or may become liable for the payment hereof severally:



(a)
Waive presentment for payment, demand, notice of demand, notice of non-payment
or dishonor, protest and notice of protest of this Convertible Promissory Note,
and all other notices in connection with the delivery, acceptance, performance,
default, or enforcement of the payment of this Convertible Promissory Note;



3

--------------------------------------------------------------------------------

(b)
Consent to all extensions of time, renewals, postponements of time of payments
of this Convertible Promissory Note or other modifications hereof from time to
time prior to or after maturity date hereof, whether by acceleration or in due
course, without notice, consent, or consideration to any of the foregoing;



(c)
Agree to any substitution, exchange, addition, or release of any of the security
for the indebtedness evidenced by this Convertible Promissory Note or the
addition or release of any party or person primarily or secondarily liable
hereon;



(d)
Agree that the Lender shall not be required first to institute any suit, or to
exhaust its remedies against undersigned or any other person or party liable
hereunder or against the security in order to enforce the payment of this
Convertible Promissory Note; and



(e)
Agree that, notwithstanding the occurrence of any of the foregoing (except by
the express written release by Lender of any such person), the undersigned shall
be and remain, jointly and severally, directly and primarily liable for all sums
due under this Convertible Promissory Note.



12.
Disbursements to Borrower and Use of Proceeds. Upon the execution of this Note,
the Lender shall disburse the borrowed monies by bank wire as follows:



(1) One Hundred Thousand and NO/100 Dollars (US$100,000), immediately on the
date of execution of the Note; and


(2)  Both Borrower and Lender acknowledge and agree that said monies borrowed
from Lender shall be used for the purposes of providing a down payment (deposit)
associated Lender respectively with launch of Alliance, payment of bills and
payroll, among other business uses.


13. Submission to Jurisdiction. Borrower, and any endorsers, sureties,
guarantors and all others who are, or who may become liable for the payment
hereof, severally, irrevocably and unconditionally:
 
(a)
Agree that any suit, action, or legal proceedings arising out of or relating to
this Convertible Promissory Note may be brought in a court of the State of
Colorado, United States of America in an appropriate court of record or in the
United States District Court for the appropriate District of Colorado, or in any
other court of competent jurisdiction, and Borrower acknowledges that Lender
will make such election for the benefit of the Lender, and Borrower consents to
such election when and if made by Lender;



(b)
Consent to the jurisdiction of each such court in any suit, action or
proceeding; and



(c)
Waive any objection which it or they may have to the laying of venue of any such
suite, action or proceeding in any of such courts.



14.                Miscellaneous Provisions.


(a) The term Lender as used herein shall mean any holder of this Convertible
Promissory Note.


(b) Time is of the essence in this Convertible Promissory Note.


4

--------------------------------------------------------------------------------

(c)              The captions of sections of this Convertible Promissory Note
are for convenience reference only, and shall not affect the construction or
interpretation of any of the terms and provisions set forth herein.


If more than one person or entity signs this Convertible Promissory Note, each
is and shall jointly and severally liable hereunder.


(d)
If any provision or portion of this Convertible Promissory Note is declared or
found by a court of competent jurisdiction to be unenforceable or null and void,
such provision or portion thereof shall be deemed stricken and severed from this
Convertible Promissory Note, and the remaining provisions and portions thereof
shall continue in full force and effect.



(e)
This Convertible Promissory Note may not be amended, extended, renewed or
modified nor shall any waiver of any provision hereof be effective, except by an
instrument in writing executed by an authorized officer of the Lender. Any
waiver of any provision hereof shall be effective only in the specific instance
and for the specific purpose for which given.



(f)
This Convertible Promissory Note shall be construed, interpreted, enforced and
governed by and in accordance with the laws of the State of Colorado (excluding
the principles thereof governing conflicts of law), and federal law of the
United States of America without regard to the conflict of laws.



(g)
The Borrower agrees to pay all filing fees and taxes, and all costs of
collection or securing or attempting to collect or secure the payment thereof,
including attorneys' fees, whether or not involving litigation and/or appellate
proceedings.



(h)
All rights and remedies of the Lender shall be cumulative. Furthermore, the
Lender shall be entitled to all the rights of a holder in due course of a
negotiable instrument.



(i)
Any provision of this Convertible Promissory Note that may be unenforceable or
invalid under any law shall be ineffective to the extent of such
unenforceability or invalidity without affecting the enforceability or validity
of any other provision hereof.

5

--------------------------------------------------------------------------------



(j)
Any notice required to be given shall be deemed sufficient if mailed, postage
prepaid, and addressed in accordance with to the addresses set forth in this
Convertible Promissory Note.



(k)
The provisions of this Convertible Promissory Note are binding on the assigns
and successors of Borrower and shall inure to the Benefit of the Lender and the
Lender's successors and assigns.



(l)
Notwithstanding anything to the contrary, in no event, whether by reason of
advancement of the proceeds hereof, acceleration of maturity of the unpaid
Principal balance hereof, or otherwise, shall the amount taken, reserved or
paid, charged or agreed to be paid, for the use, forbearance or detention of
money advanced pursuant hereto or pursuant to any other document executed in
connection herewith, exceed the maximum rate allowed by Colorado law. If, for
any circumstances whatsoever, fulfillment of any obligation hereunder shall
cause the effective rate of interest to exceed the maximum lawful rate allowed
under Colorado law, then ipso facto, the obligation shall be reduced to the
limit of such validity, and any amounts received by the Lender as interest that
would exceed the maximum lawful rate allowed under Colorado law shall be applied
to the reduction of the unpaid Principal balance and not the payment of
Interest. If such excessive interest exceeds the unpaid Principal balance, the
excess shall be refunded. In determining whether or not the interest paid or
payable hereunder exceeds the maximum lawful rate, the Lender may utilize any
law, rule or regulation in effect from time to time and available to the Lender.
This provision shall control every other provision of all agreements between the
undersigned and Lender.

 
                  15.                Waiver of Trial by Jury. LENDER AND
BORROWER HEREBY KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR
COUNTERCLAIM BASED ON THIS CONVERTIBLE PROMISSORY NOTE, OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS CONVERTIBLE PROMISSORY NOTE OR ANY OF THE TRANSACTION
AGREEMENTS, OR ANT COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR TO ANY TRANSACTION
AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER AND BORROWER
ENTERING INTO THE SUBJECT LOAN TRANSACTION.




SIGNED, SEALED OR ATTESTED THIS 5th  DAY OF July 2017




Alliance Financial Network, Inc.




BY: /s/ Lawrence I. Lipman                                           


   Print Name:   Lawrence I. Lipman, CEO, Alliance Financial Network, Inc.
 
 
6